EXHIBIT 10.2

2004 Bonuses Paid to Iron Mountain Incorporated Named Executive Officers

 

The following table provides information concerning 2004 bonus compensation
(paid in 2005) earned by the Chief Executive Officer, the other three most
highly compensated executive officers of Iron Mountain Incorporated (the
“Company”) and Robert G. Miller and Peter Delle Donne, each of whom would have
been one of the most highly compensated executive officers of the Company for
2004 but for the fact that he was no longer an executive officer of the Company
as of the end of 2004 (the “Named Executive Officers”).

 

 

 

Name and Principal Position

Bonus

 

 

 

 

 

 

C. Richard Reese

Chairman of the Board and

Chief Executive Officer

$1,375,000

 

 

 

 

John F. Kenny, Jr.

Executive Vice President and

Chief Financial Officer

 

$250,000

 

 

 

 

Harold E. Ebbighausen

President of IMOSDP, a

division of IMIM from 2002 until December 2004; currently Group President, North
American Service Delivery

 

 

$264,622

 

 

 

 

Jean A. Bua

Senior Vice President and

Corporate Controller

$44,036

 

 

 

Robert G. Miller(1)

President and Chief

Operating Officer of

IMRM, a division of IMIM


 

$ 0

 

 

 



Peter E. Delle Donne(2)
President of Iron Mountain

Enterprise Solutions and

Services, a division of IMIM

 

$203,724

 

 

 

___________

 

(1)   Mr. Miller became Executive Vice President-Development, Asia/Pacific in
December 2004 and was, therefore, not an executive officer of the Company as of
December 31, 2004.


(2)   Mr. Delle Donne left the Company in December 2004 and was, therefore, not
an executive officer of the Company as of December 31, 2004.


 

 

 

 

 